GEORGE STEWART, CPA SEATTLE, WASHINGTON 98144 (206) 328-8554 FAX (206) 328-0383 To Whom It May Concern: The firm of George Stewart, Certified Public Accountant consents to the inclusion of our report on the Financial Statements of Bemax Inc. as of May 31, 2014 and 2013, in any filings that are necessary now or in the near future with the U. S. Securities and Exchange Commission. We also consent to the reference to us under the heading “Experts” in this registration statement. Very Truly Yours, /s/ George Stewart George Stewart, CPA July 30, 2014
